Case: 16-13419   Date Filed: 10/25/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13419
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:15-cv-00622-RH-CAS



RONALD DAVID JONES,

                                                           Plaintiff-Appellant,

                                 versus

GARBAGE TRUCK OPERATORS,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 25, 2016)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-13419     Date Filed: 10/25/2016    Page: 2 of 3


      Ronald David Jones appeals pro se the dismissal of his amended complaint

about the violation of his civil rights by the “Garbage Truck Operators for the City

of Quincy,” Florida. See 42 U.S.C. § 1983. The district court dismissed Jones’s

complaint for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

      The district court did not err by dismissing Jones’s complaint. Jones alleged

that truck operators dumped garbage in front of his house, scratched his car,

loitered nearby at night, and sprayed poison into his house through his window air

conditioning unit, and he alleged that the truck operators retaliated against him

because of his race, his religion, and his attempt to run for President of the United

States. But Jones failed to allege any facts that would support a plausible inference

that the truck operators acted with a discriminatory animus. That is, Jones failed to

allege any facts to suggest that the truck operators were motivated to discriminate

against him based on his race, retaliated against him after he engaged in a religious

practice, or intended to deprive him of any other right under federal law. See 42

U.S.C. § 1983. Jones argues, for the first time, that his neighbors colluded with the

truck operators to violate his rights under the Florida Civil Rights Act of 1992,

Title VII of the Federal Civil Rights Act of 1964, the Age Discrimination in

Employment Act, and the Americans with Disabilities Act, but we will not

consider arguments that Jones failed to present to the district court. See Access

Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).


                                          2
       Case: 16-13419   Date Filed: 10/25/2016   Page: 3 of 3


We AFFIRM the dismissal of Jones’s amended complaint.




                                3